People v Elmore (2021 NY Slip Op 07553)





People v Elmore


2021 NY Slip Op 07553


Decided on December 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2017-03883
 (Ind. No. 2841/15)

[*1]The People of the State of New York, respondent,
vEmmanuel Elmore, appellant.


Emmanuel Elmore, Comstock, New York, appellant pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Roni C. Piplani, and Charles T. Pollak of counsel), for respondent.
Patricia Pazner, New York, NY (David P. Greenberg of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 18, 2019 (People v Elmore, 175 AD3d 1423), affirming a judgment of the Supreme Court, Queens County, rendered March 16, 2017.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., MALTESE, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court